DETAILED ACTION
This Office action is in response to the amendment filed on 09/12/2022. Claims 1-18 and 20 are pending. Claims 1, 10, and 17 have been amended. Claim 19 has been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk US20150075085 in view of Carnell 20120258655.
Claim 1. Newkirk discloses a medical-gas panel connector system (170), comprising: a frame assembly (186), comprising: a horizontal frame member (element above 190); a vertical frame member (188) connected to the horizontal frame member (Fig 4); and a ceiling integration assembly (as shown in Fig. 4 ) comprising horizontal member (190); a medical-gas outlet (200) removably secured to at least one of the horizontal frame member and the vertical frame member via a bracket (194); a manifold (202) disposed at least partially inside the medical-gas panel connector system (Fig. 4); and a flexible gas line (208) connecting the manifold to the medical-gas outlet. Newkirk further discloses the gas manifold (202) is supported in the space behind panel 184 but is silent on the manifold (202) removably secured to the horizontal member of the ceiling integration assembly. 
Carnell discloses a gas manifold (21) secured in a space behind a panel (3) or  removably secured to the horizontal member (95) of the ceiling integration assembly (Fig.4). It would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to supper the manifold the horizontal member of the ceiling integration assembly as suggested by Gallant without any unexpected result. Furthermore, properly securing the manifold to an element would avoid the gas line disconnecting especially during a seismic event.

Claim 2. Newkirk discloses the manifold comprises: an inlet pipe (204) disposed at least partially outside the medical-gas panel connector system connects manifold (202) to the central gas supply from outside the modular architectural room system; and one or more outlets (90) disposed at least partially inside the medical-gas panel connector system (as shown in Fig. 5).

Claim 3. Newkirk discloses the manifold is configured to be connected to a permanent central gas line of a hospital or other medical facility during use (as illustrated in Fig. 4).

Claim 8. Newkirk discloses the horizontal frame member comprises a hole through which the gas line is routed between the manifold and the medical-gas outlet (190 comprise a hole occupied by 204; as shown in Fig. 4).

Claim 9. Newkirk discloses the vertical frame member comprises a hole through which the gas line is routed out of the medical-gas panel connector system and into an adjacent medical-gas panel connector system or panel of a modular wall system (188 includes hole for 208 to 182; as shown in Figs. 4-5).

Claim 7. Newkirk does not disclose wherein each of the one or more outlets of the manifold comprise an NIST threaded portion, however it would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to include the outlets of the manifold comprising NIST threaded portions because NIST threaded portions are common in a wide variety of threads as it allows different manufactures to produce threads that are compatible with each other.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newkirk US20150075085 and  Carnell 20120258655 as applied to claim 1 above, further in view of Gallant US5890326.
Claim 4.  Newkirk does not disclose wherein the inlet of the manifold comprises copper and is configured to be connected to the permanent central gas line during use via welding or brazing.
Gallant discloses wherein the inlet of the manifold comprises copper and is configured to be connected to the permanent central gas line during use via welding or brazing (Col.6:35-40). It would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to include copper supply lines that are brazed into place, as taught by Gallant, because copper tubing is common in the industry for supplying a variety of gases and brazing is an effective and common method of fastening copper tubing.

Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk US20150075085 and  Carnell 20120258655, further in view of Hickle US7152604.
Claim 5. Newkirk does not disclose wherein each of the one or more outlets of the manifold comprise a DISS adapter. 
Hickle discloses wherein each of the one or more outlets of the manifold comprise a DISS adapter (340). It would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to include a DISS adapter on the manifold, as taught by Hickle, because DISS adapters are common in the industry and avoid compatibility issues.

Claim 6.  Newkirk discloses an inlet disposed on an inside of the medical-gas panel connector system (as shown in Figs. 4-5) but fails to disclose a DISS adapter configured to correspond to the DISS adapter of at least one of the one or more manifold outlets. 
Hickle discloses a DISS adapter configured to correspond to the DISS adapter of at least one of the one or more manifold outlets (Col.8:5-10). It would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to include a DISS adapter on the inlet, as taught by Hickle, because a DISS adapter is a common adapter and would avoid compatibility issues between components.

Claim 17. Newkirk discloses a medical-gas panel connector system (170), comprising: a ceiling integration assembly (as shown in Fig.4); a first manifold (202) comprising: an inlet (204) extending through the ceiling integration assembly (Fig. 4), a first medical-gas outlet having an inlet (90); a gas line (208) connecting the inlet of the first medical-gas outlet to the outlet of the first manifold, however Newkirk fails to disclose an outlet comprising a DISS adapter. 
Hickle discloses an outlet comprising a DISS adapter (Col.8:5-10). It would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk discloses to include a DISS adapter on the manifold, as taught by Hickle, because DISS adapters are common in the industry and avoid compatibility issues.

Claim 18. Newkirk is silent on the DISS adapter of the inlet of the first medical-gas outlet corresponds to the DISS adapter of the outlet of the first manifold so that the gas line can only connect the outlet of the first manifold to the inlet of the first medical-gas outlet. 
Hickle discloses wherein a DISS adapter (340) of the inlet of the first medical-gas outlet corresponds to the DISS adapter of the outlet of the first manifold so that the gas line can only connect the outlet of the first manifold to the inlet of the first medical-gas outlet (340 and the corresponding female connection connect together so that the manifold is connected to the gas outlet; Col.8:5-10). It would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to include two DISS adapters that correspond to each other so that the manifold and the gas outlet can only connect to each other, as taught by Hickle, because it eliminates compatibility issues between components which is an important issue in the medical industry.

Claims 10, 11, 13, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk US20150075085 in view of Hodges US5562121.
Claim 10. Newkirk discloses a reconfigurable wall system (170), comprising: a frame (186), two or more panels (182, 184), the two or more panels including; a medical-gas panel connector system (Fig. 4), comprising: a medical-gas outlet (90) having an inlet (as shown in Fig.4), a manifold (218) secured to the frame (via 220) having an inlet and an outlet (an inlet from 270 and an outlet to 272); and a gas line (276) connecting the outlet of the manifold to the inlet of the medical-gas outlet (as shown in Fig.6), but is silent on a medical-gas outlet having a latch valve assembly. 
Hodges discloses a medical-gas outlet having a latch valve assembly (13 and 12, Figs. 1 and Col.3:45-52). It would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to include a latch valve assembly, as taught by Hodges, because it allows connections to the gas outlet to be connected and removed easily.

Claim 11. Newkirk in view of Hodges discloses the inlet of the manifold extends above the reconfigurable wall system and into the ceiling plenum of a hospital or other medical facility during use (as shown in Fig. 4); and the inlet of the manifold is configured to connect to a central gas line of the hospital or other medical facility during use (204 connect 202 to the hospital central gas supply; Fig. 4).

Claim 13.  Newkirk in view of Hodges discloses the reconfigurable wall system of claim 10. Newkirk discloses wherein the at least one gas line comprises two or more gas lines (208, Fig.4), the two or more gas lines comprising: a first gas line connecting the outlet of the manifold to the inlet of the medical gas outlet (see Fig.4), and a second gas line extending out of the medical-panel connector system and into an adjacent medical-gas panel connector system or other panel of the two or more panels of the reconfigurable wall system (as shown in Figs. 3 and 4).

Claim 16.  Newkirk in view of Hodges is silent on an inlet having a first NIST threaded portion; and the manifold outlet comprises a second NIST threaded portion, however it would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to include NIST threaded portions on both the medical-gas outlet and the manifold outlet because NIST threads are very common in many industries to eliminate compatibility issues between threads which is very important in the medical industry.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newkirk US20150075085 and Hodges US5562121 as applied to claim 11 above, further in view of Gallant US5890326.
Claim 12. Newkirk in view of Hodges is silent on the inlet of the manifold comprises a copper pipe. 
Gallant discloses wherein the inlet of the manifold comprises a copper pipe (Col.6:35-40). It would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to include copper inlet pipes because copper is a common metal used to manufacture pipes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Newkirk US20150075085 and Hodges US5562121 as applied to claim 11 above, further in view of Walker US6953498.
Claim 14.  Newkirk in view of Hodges is silent on the outlet of the manifold comprises a demand valve. 
Walker discloses wherein the outlet of the manifold comprises a demand valve (a demand valve is located at outlet 12 of manifold 15; Figure 4, column 5 lines 55-60). It would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to include a demand valve, as taught by Walker, because it allows gas to flow only when a demand for the gas is met, allowing for more efficient use of the gas.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Newkirk US20150075085 and Hodges US5562121 as applied to claim 11 above, further in view of Hickle US7152604.
Claim 15.  Newkirk in view of Hodges is silent on a first DISS adapter; the manifold outlet comprises a second DISS adapter; and the first DISS adapter and the second DISS adapter correspond to one another so that the gas line connecting the outlet of the manifold to the inlet of the medical-gas outlet can only be connected to the first DISS adapter at one end and to the second DISS adapter at the other end. 
Hickle discloses the inlet of the medical-gas outlet comprises a first DISS adapter (340 and Col.8:5-10); the manifold outlet comprises a second DISS adapter (DISS adapter 340 only accepts a standard female nut; Column 8 lines 5-10); and the first DISS adapter and the second DISS adapter correspond to one another so that the gas line connecting the outlet of the manifold to the inlet of the medical-gas outlet can only be connected to the first DISS adapter at one end and to the second DISS adapter at the other end (DISS fitting 340 and the corresponding female connection connect together so that the manifold is connected to the gas outlet). It would have been obvious to one with ordinary skill in the art before the filing date of the instant invention to modify Newkirk to include a DISS adapter at both ends because a DISS adapter is common and eliminates any compatibility issues with the equipment.

Allowable Subject Matter
Claims 17, 18, and 20 are allowed
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the manifold is slidably and removably secured to the ceiling integration assembly so that the manifold can be secured anywhere along a length of the ceiling integration assembly, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633